COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 MATTHEW BOYAKI,                                               No. 08-18-00047-CV
                                                 §
                              Appellant,                         Appeal from the
                                                 §
 v.                                                            448th District Court
                                                 §
 MARIA RAMIREZ,                                              of El Paso County, Texas
                                                 §
                              Appellee.                       (TC# 2016-DCV3516)
                                                 §


                                MEMORANDUM OPINION

       Appellant, Matthew Boyaki, filed written notice that he is dismissing his appeal. We

construed the document as a voluntary motion to dismiss the appeal pursuant to Rule 42.1. See

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
August 8, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.